Order and judgment (one paper), Supreme Court, New York County (Walter B. Tolub, J.), entered February 9, 2005, which, after hearings, inter alia, dismissed the tenant’s amended complaint and directed that defendant 14th Street Development LLC be permitted to proceed with eviction proceedings either in Civil Court or in Supreme Court, unanimously affirmed, with costs.
Plaintiff has failed to demonstrate error in the court’s factual determination that, inter alia, it had abandoned the premises, and had breached its obligations under the lease to maintain the premises (including the sidewalk) in good repair and to maintain liability insurance. Concur—Tom, J.P., Andrias, Marlow, Sullivan and Catterson, JJ.